222 F.2d 948
A. B. FARMER, Petitioner, Appellant,v.Orel J. SKEEN, Warden of the West Virginia StatePenitentiary, Moundsville, West Virginia,Respondent, Appellee.
No. 6987.
United States Court of Appeals Fourth Circuit.
Argued May 23, 1955.Decided May 25, 1955.

No attorney or brief for appellant.
T. D. Kauffelt, Asst. Atty. Gen.  (John G. Fox, Atty. Gen., of West Virginia, on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order dismissing a petition for a writ of habeas corpus by a prisoner serving a sentence under the judgment of a West Virginia state court.  See Farmer v. Skeen, D.C., 125 F.Supp. 549; Ex parte Farmer, 123 W.Va. 304, 14 S.E.2d 910; United States ex rel. Farmer v. Skeen, D.C.,  107 F.Supp. 877; Id., 4 Cir., 203 F.2d 950.  We have no jurisdiction of the appeal for failure of the appellant to secure the certificate of probable cause required by 28 U.S.C. § 2253.  An examination of the record before us shows that that appellant is not entitled to such certificate and that the appeal is without merit.


2
Appeal dismissed.